Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase “and/or” renders claim unclear what’s following thereafter is not positively ascertained in the body of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turner (US 2006/0117854 A1).

Regarding claim 12, Turner discloses a laser projection device (Fig. 1) comprising: 
at least one reflector unit having at least a reflector element (para [0010] line 5) that is configured to deflect at least one laser beam to be projected (para [0010] lines 6-15); 
at least one drive unit (Fig. 1, drive mechanism 12) that is configured to excite at least the reflector element into resonant vibration (para [0010], lines 20-25); and 
at least one temperature compensation unit which is configured to acquire a vibrational frequency of at least the reflector element and to ascertain a temperature of the reflector unit from the acquired vibrational frequency (para [0010], lines 20-38).

Regarding claim 13, the laser projection device as recited in claim 12, wherein the temperature compensation unit includes at least one processing unit which is configured to calculate the temperature of the reflector unit from the vibrational frequency of at least the reflector element, and/or to calculate a change in the temperature of the reflector unit from a change in the vibrational frequency of at least the reflector element (see paras [0014], [0015]).

Regarding claim 14, the laser projection device as recited in claim 12, further comprising: at least one frequency reference element which is configured to provide at least one reference frequency for the temperature compensation unit, wherein the temperature compensation unit is configured to ascertain the vibrational frequency of at least the reflector element in light of a correlation with the reference frequency (see para [0014]).

Regarding claim 15, the laser projection device as recited in claim 12, wherein the temperature compensation unit is configured to compensate for a temperature-dependent deviation of a detected position of at least the reflector element in light of the ascertained temperature (see para [0015] a second component that drifts with change in temperature).

Regarding claim 16, the laser projection device as recited in claim 12, further comprising: at least one piezoelectric measuring bridge configured to detect a position of at least the reflector element; wherein the temperature compensation unit is configured to compensate for a temperature drift of the piezoelectric measuring bridge in light of the ascertained temperature (see paras [0004], [0011], claims 9 and 14).

Regarding claim 17, a method for operating a laser projection device, the laser projection device including at least one reflector unit including at least one reflector element that is configured to deflect at least one laser beam to be projected, and including at least one drive unit that is configured to excite at least the reflector element into resonant vibration (para [0010] and Fig. 1), the method comprising: 
ascertaining a temperature of the reflector unit in light of a vibrational frequency of at least the reflector element (para [0010], lines 20-38).

Regarding claim 18, the method as recited in claim 17, wherein the temperature of the reflector unit is calculated from the vibrational frequency of at least the reflector element, and/or a change in the temperature of the reflector unit is calculated from a change in the vibrational frequency of at least the reflector element (see paras [0014], [0015]).

Regarding claim 19, the method as recited in claim 17, wherein a reference frequency is provided, and the vibrational frequency of at least the reflector element is ascertained in light of a correlation with the reference frequency (see para [0014]).

Regarding claim 20, the method as recited in claim 17, further comprising: compensating for a temperature-dependent deviation of a detected position of at least the reflector element in light of the ascertained temperature. (see para [0015] a second component that drifts with change in temperature).

Regarding claim 21, the method as recited in claim 17, further comprising: detecting a position of at least the reflector element using a piezoelectric measuring bridge; and compensating for a temperature drift of the piezoelectric measuring bridge in light of the ascertained temperature (see paras [0004], [0011], claims 9 and 14).

Regarding claim 22, a laser projector comprising: 
at least one laser projection device including at least one reflector unit having at least one reflector element that is configured to deflect at least one laser beam to be projected, 
at least one drive unit that is configured to excite at least the reflector element into resonant vibration, and 
at least one temperature compensation unit which is configured to acquire a vibrational frequency of at least the reflector element and to ascertain a temperature of the reflector unit from the acquired vibrational frequency (see the rejections for claim 12 and 17 as set forth above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





5/5/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872